Exhibit 10.2

INSTRUMENT OF APPOINTMENT AND ACCEPTANCE

This INSTRUMENT OF APPOINTMENT AND ACCEPTANCE (this “Agreement”), dated and
effective as of January 23, 2018, by and among Phoenix Investment Adviser LLC,
in its capacity as investment advisor with authority to bind the beneficial
owners listed on Schedule I hereof who are the Lenders holding one hundred
percent (100%) of the outstanding principal amount due and owing under the
Credit Agreement (defined herein) (“the Lenders”), and GLAS Trust Company LLC
(“GLAS Trust”), in its capacity as the successor Administrative Agent under the
Credit Agreement referred to below (in such capacity, the “Successor
Administrative Agent”). Except as otherwise expressly provided or unless the
context otherwise requires, all capitalized terms used herein which are defined
in the Credit Agreement shall have the meaning assigned to them in the Credit
Agreement.

RECITALS

A. On January 19, 2018, Wilmington Trust, National Association (“Wilmington
Trust” or the “Resigning Administrative Agent”), resigned as Administrative
Agent under that certain Term Loan Agreement, dated as of October 19, 2015, by
and among Exco Resources, Inc., as Borrower, the Resigning Administrative Agent,
as Administrative Agent and Collateral Trustee, and the Lender and Guarantor
parties thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

B. Section 9.06 of the Credit Agreement provides that the Administrative Agent
may resign at any time by notifying the Lenders and the Borrowers.

C. The Lenders signatory hereto constitute the Majority Lenders under and as
defined in the Credit Agreement and have agreed, on the terms and conditions set
forth below, to appoint the Successor Administrative Agent as Administrative
Agent under the Credit Agreement and each of the other Loan Documents.

D. The Majority Lenders hereby waive any notice requirements of Section 9.06 of
the Credit Agreement.

AGREEMENT

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Appointment and Acceptance.

(a) Appointment. Pursuant to Article IX of the Credit Agreement, the Majority
Lenders hereby appoint GLAS Trust as Successor Administrative Agent under the
Credit Agreement and the other Loan Documents and waive any and all notice and
qualification requirements set forth in Article IX of the Credit Agreement or
any provision of any other Loan Document.



--------------------------------------------------------------------------------

(b) Acceptance of Appointment. Subject to Section 2 of this Agreement, GLAS
Trust hereby accepts its appointment as Successor Administrative Agent under the
Credit Agreement and the other Loan Documents and shall hereby be exclusively
vested with, and agrees to perform, all the rights, powers, privileges and
duties of the Administrative Agent under the Credit Agreement and each of the
other Loan Documents, in each case, in accordance with the terms thereof. In
furtherance of the foregoing, all references to “Wilmington Trust, National
Association” as the Administrative Agent in the Credit Agreement and the other
Loan Documents are hereby amended to reference the Successor Administrative
Agent as the Administrative Agent thereunder. The Successor Administrative Agent
acknowledges and agrees that it has received a copy of the Credit Agreement and
each of the other Loan Documents and such other documents and information (a
complete list which is set forth on Schedule II herein) in order to enter into
this Agreement and perform the rights, powers, privileges and duties of the
Administrative Agent under the Credit Agreement and the other Loan Documents.

(c) Additional Instruments. The Majority Lenders hereby agree to make reasonable
efforts to cause the Borrower and the Resigning Administrative Agent to execute
and deliver such instruments as may be prepared by the Successor Administrative
Agent and are in form and substance reasonably satisfactory to the parties
thereto, and shall do such other things as the Successor Administrative Agent
may reasonably request so as to more fully and certainly vest and confirm upon
the Successor Administrative Agent the rights, powers, privileges and duties
described in paragraph (b) above. It is understood and agreed that the Successor
Administrative Agent shall not be required to take any action or exercise any
right, power or privilege (including, without limitation, the exercise of any
rights or remedies) under the Loan Documents unless expressly requested in
writing by the Majority Lenders or otherwise required by the Loan Documents. The
Successor Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. The Successor
Administrative Agent may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. The Successor Administrative Agent
may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(d) Discharge. The Successor Administrative Agent shall have no liability for
any action or inaction taken or not taken by the Resigning Administrative Agent
prior to the effectiveness of this Agreement.

2. Effectiveness of this Agreement. This Agreement shall be deemed to have
become effective as of the first date upon which the Successor Administrative
Agent receives a counterpart of this Agreement duly executed and delivered by
the Majority Lenders, the Borrower, and the Successor Administrative Agent.

3. Representations and Warranties of Lenders. Each Lender signatory hereto
hereby represents and warrants to the Successor Administrative Agent that, as of
the date hereof, all information pertaining to such Lender as set forth on
Schedule I hereof is true and correct.



--------------------------------------------------------------------------------

4. Successor Administrative Agent’s Fees and Expenses. On the date hereof, the
Successor Administrative Agent shall be entitled to those fees and expenses set
forth in the fee letter dated as of the date hereof between the Borrower and the
Successor Administrative Agent. Any amounts owed to the Successor Administrative
Agent under this Agreement or under the Loan Documents in its capacity as the
Administrative Agent shall constitute “Obligations” for all purposes of the
Credit Agreement and the other Loan Documents and shall be entitled to the
priority currently afforded thereto by the terms of the Loan Documents. All
other provisions of the Credit Agreement providing for the payment of fees and
expenses of, and providing indemnities for the benefit of, the Administrative
Agent shall remain in full force and effect for the benefit of the Successor
Administrative Agent (in respect of any actions taken or omitted to be taken by
it while acting as Administrative Agent under the Credit Agreement and the other
Loan Documents, including any actions taken under or in connection with this
Agreement).

5. Notices. The terms and provisions of Section 10.01 of the Credit Agreement
(Notices) are hereby incorporated herein by reference and shall apply to this
Agreement mutatis mutandis as if fully set forth herein (except that, in the
case of notices and other communications to the Successor Administrative Agent
under this Agreement, the Credit Agreement or any other Loan Document, the
relevant address for such notices and other communications shall be: GLAS Trust
Company LLC, 230 Park Avenue, 10th Floor, New York NY 10169 , Attention: Adam
Berman, Tel. No.: (212) 808-3051, Facsimile No.: (212) 202-6246, E-mail:
adam.berman@glas.agency; with a copy (which shall not constitute notice) to:
Perkins Coie LLP, Attention: Tina Moss, Esq., Tel. No. (212) 262-6910, Facsimile
No.: (212) 977-1648, E-mail: TMoss@perkinscoie.com.

6. References to and Effect on the Loan Documents.

(a) Except as specifically modified by this Agreement, the Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed in all
respects.

(b) This Agreement shall be considered to be a Loan Document, and the Credit
Agreement shall, where the context requires, be read and construed throughout so
as to incorporate this Agreement.

(c) All of the parties’ rights and remedies under the Credit Agreement, the
other Loan Documents and applicable law, including, without limitation, their
rights and remedies arising as a result of any Defaults or Events of Default
that have occurred or may occur subsequent to the execution and delivery of this
Agreement, all rights and remedies against the Collateral and all rights and
remedies with respect to all unpaid Obligations are expressly reserved.

7. Miscellaneous.

(a) Incorporation by Reference. The terms and provisions of each of Section 9.08
(Right to Request and Act on Instructions), Section 10.04 of the Credit
Agreement (Successors and Assigns), Section 10.07 of the Credit Agreement
(Severability), Section 10.09 of the Credit Agreement (Governing Law;
Jurisdiction; Consent to Service of Process), Section 10.10 of the Credit
Agreement (Waiver of Jury Trial), and Section 10.11 of the Credit Agreement
(Headings) are hereby incorporated herein by reference and shall apply to this
Agreement mutatis mutandis as if fully set forth herein.



--------------------------------------------------------------------------------

(b) Counterparts and Facsimile. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 3. Delivery
of an executed signature page to this Agreement by facsimile transmission or
other electronic image transmission (e.g., “PDF” or “TIF” via electronic mail)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

(c) Complete Agreement; Conflict of Terms. This Agreement constitutes the
complete agreement between the parties with respect to the subject matter
hereof, and supersedes any prior written or oral agreements, writings,
communications or understandings of the parties with respect thereto. In the
event of any inconsistency between the provisions of this Agreement and any
provision of the Credit Agreement, the terms and provisions of this Agreement
shall govern and control.

(d) Amendments. No amendment or waiver of any provision of this Agreement shall
be effective unless in writing and signed by the Successor Administrative Agent
and the Majority Lenders.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GLAS TRUST COMPANY LLC, as Successor

Administrative Agent

By:  

/s/ Adam Berman

Name:   Adam Berman Title:   Vice President

Signature Page to

Instrument of Resignation and Appointment

(Second Lien)



--------------------------------------------------------------------------------

PHOENIX INVESTMENT ADVISER LLC, for

itself, and on behalf of (i) JLP CREDIT

OPPORTUNITY MASTER FUND LTD., (ii)

MERCER QIF FUND PLC – MERCER

INVESTMENT FUND 1 and (iii) JLP CREDIT

OPPORTUNITY IDF SERIES INTERESTS OF

THE SALI MULTI-SERIES FUND LP, for which

it acts as Investment Advisor

By:  

/s/ Lance Friedler

Name:   Lance Friedler Title:   General Counsel

Signature Page to

Instrument of Resignation and Appointment

(Second Lien)



--------------------------------------------------------------------------------

Acknowledged and Agreed: EXCO RESOURCES, INC. , as Borrower By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   VP, CFO, Treasuer

Signature Page to

Instrument of Resignation and Appointment

(Second Lien)